Dismissed; Opinion Filed June 28, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00321-CV

             IN THE INTEREST OF J.J.M., C.M.M. AND C.E.M., CHILDREN

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-16-07259

                              MEMORANDUM OPINION
                         Before Justices Lang-Miers, Evans, and Schenck
                                     Opinion by Justice Evans
       This is an appeal from a January 30, 2018 “judgment to ‘modify’ the parent-child

relationship[.]” By letter dated May 4, 2018, we questioned our jurisdiction over the appeal as the

clerk’s record reflected that only an associate judge’s “temporary report” had been signed on

January 30th. The clerk’s record also reflected no final judgment had yet been signed. We

explained in our letter that, subject to a few mostly statutory exceptions, appeals to this Court may

only be taken from final judgments, that is, judgments that dispose of all issues and parties. See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). We also explained that, to the extent

the “temporary report” could be construed as an order, temporary orders in family law cases are

not appealable. See TEX. FAM. CODE ANN. § 105.001(e) (West 2014).            We directed appellant,

who is pro se, to file a letter brief addressing our concern and cautioned that failure to comply by

May 23, 2018 could result in dismissal of the appeal without further notice. See TEX. R. APP. P.
42.3(a),(c). Although appellant had previously received correspondence from the Court, the letter

was returned May 22, 2018 undelivered, with the notation “ANK.”

       Texas Rule of Appellate Procedure 9.1(b) requires an unrepresented party to keep the Court

apprised of his current mailing address. See TEX. R. APP. P. 9.1(b). Appellant has failed to do so

and has not communicated with the Court since April 10, 2018.

       With nothing in the record or otherwise before us showing a final judgment or appealable

order has been signed, we dismiss the appeal for want of jurisdiction. See id. 42.3(a).




                                                  /David Evans/
                                                  DAVID EVANS
                                                  JUSTICE



180321F.P05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 IN THE INTEREST OF J.J.M., C.M.M.                    On Appeal from the 256th Judicial District
 AND C.E.M., CHILDREN                                 Court, Dallas County, Texas
                                                      Trial Court Cause No. DF-16-07259.
 No. 05-18-00321-CV                                   Opinion delivered by Justice Evans,
                                                      Justices Lang-Miers and Schenck
                                                      participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 28th day of June, 2018.




                                                –3–